Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In the Specification:
In the amendments to the specification, as submitted by applicant on May 27, 2022, the instructions regarding the amendments referred to the areas of the specification to be amended by paragraph number, which was improper since the specification of application did not and does not include paragraph numbers.  Apparently, applicant was referring to the paragraph numbers in the Pre-grant Publication of the application, which does not form a part of the examination file. 
Accordingly, in the “Amendments to the Specification”, as filed on May 27, 2022, applicant should have referred to “Page 1, lines 22-23”, rather than paragraph [0005] of the application as published; and applicant should have referred to “the entirety of the text of originally filed page 8 of the specification”, rather than the text immediately preceding paragraph [0044] and paragraphs [0044]-[0069] of the publication.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/6-15-22
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776